Order entered August 19, 2014




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-01719-CV

         TENET HEALTHSSYSTEM HOSPITALS DALLAS, INC., Appellant

                                         V.

          NORTH TEXAS HOSPITAL PHYSICIANS GROUP, P.A., Appellee

                   On Appeal from the 366th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 366-00717-2009

                                      ORDER
      Appellant’s Motion to Amend the Judgment is GRANTED.


                                                /s/   KERRY P. FITZGERALD
                                                      JUSTICE